Title: To James Madison from Lewis G. Gobs, 15 September 1802
From: Gobs, Lewis G.
To: Madison, James


Letter not found. 15 September 1802. Acknowledged in Daniel Brent to Gobs, 12 Oct. 1802 (DNA: RG 59, DL, vol. 14). Brent informed Gobs that JM had directed him to say that “he sincerely sympathises with you in your misfortunes, and regrets exceedingly that it is not in his power to serve you—no opportunity being known to him, by which he can render you the assistance which seems to be the object of your letter.”
